Title: Enclosure: List of Books Sent to Jefferson, 5 November 1804
From: 
To: 


                  Note sur la 1re. Caisse des Livres envoyès à
                  
                  
                     
                        Mr. Le President Jefferson.
                        Doll.
                        
                     
                     
                        Histoire nat. des Perroquets &c Tome ler.
                        120
                        
                     
                     
                        Traitè des Arbres et Arbustes—16 Livraison
                        112
                        
                     
                     
                        Plans des Maisons de Paris—20
                        40
                        
                     
                     
                        Acerbi Travel’r In Sweden
                        12
                        
                     
                     
                        Hist. nat. des Volcans
                        2
                        
                     
                     
                        Harmonie Hydrovegetale
                        3
                        ½
                     
                     
                        Vüe de la Colonie espagnole du Missisippi &c
                        2
                        
                     
                     
                        Histoire des Chênes &c p. Michaud
                        10
                        
                     
                     
                        Annales du Museum d’histoire naturelle 2 tomes
                        20
                        
                     
                     
                        Philosophie de Kant
                        2
                        ½
                     
                     
                        Gallerie Complette du Museum Central a Paris 12 Livraisons
                        30
                        
                     
                     
                        Michaux flora Americana
                        24
                        
                     
                     
                        Menagerie de Paris—8 Livraisons
                        24
                        
                     
                     
                        Tableau de l’Amerique p. Volney
                        3
                        ¼
                     
                     
                        Atlas de Mentelle
                        54
                        
                     
                     
                        Virgilius
                        }
                        stereotype
                        2
                        
                     
                     
                        Horatius
                        2
                        ½
                     
                     
                        Vies et Oeuvres des Peintres &c
                        10
                        
                     
                     
                        histoire Naturelle de 2 elephans a Paris
                        6
                        
                     
                  
                